MEMORANDUM **
Fabian Field-Lopez, native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and we review de novo due process claims. Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir.2004). We grant the petition for review and remand for further proceedings.
The BIA denied Field-Lopez’s motion to reopen in part because he failed to fully *731comply with the procedural requirements in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). However, where the record demonstrates a clear and obvious case of ineffective assistance of counsel, full compliance with Lozada may be excused. See Mohammed v. Gonzales, 400 F.3d 785, 794 (9th Cir.2005). Moreover, Field-Lopez has shown prejudice in that his former counsel’s failui'e to object to the government’s edits to the Notice to Appear, and failure to present evidence of his step-son’s medical condition, may have affected the outcome of the proceedings. See id.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.